     Case 1:19-cv-00499-DAD-JDP Document 31 Filed 06/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GIGI FAIRCHILD-LITTLEFIELD,                        No. 1:19-cv-00499-NONE-JDP
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS CASE
13            v.                                         AS HECK BARRED
14    KYLE NIKI COX SHAFFER, et al.,                     (Doc. No. 28)
15                       Defendants.
16

17

18          Plaintiff Gigi Fairchild-Littlefield (“Plaintiff”) is a state prisoner proceeding pro se and in
19   forma pauperis in this civil rights action 42 U.S.C. § 1983. This matter was referred to a United
20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          Plaintiff alleges in her complaint that her imprisonment is illegal and unconstitutional.
22   (See Doc. No. 1.) Although the allegations of the complaint are otherwise difficult to decipher, it
23   appears plaintiff is contending that, among other things, the jury in her underlying state court
24   criminal case acquitted her on one count and that the verdict form was manipulated “to deny her
25   due process at trial and on direct appeal” on the remaining counts. (Id. at 9.) Plaintiff also
26   alleges that she challenged the legality of her state criminal conviction through a habeas corpus
27   petition filed with the United States Supreme Court. (Id. at 3-4, 12.) She contends that
28   defendants’ counsel failed to file a reply brief as required. (Id. at 3-4, 14.) According to plaintiff,
                                                         1
     Case 1:19-cv-00499-DAD-JDP Document 31 Filed 06/25/20 Page 2 of 3

 1   she therefore filed this civil rights action in this court alleging a claim for false imprisonment.

 2   (Id.)

 3           On October 19, 2019, the assigned magistrate judge ordered plaintiff to show cause why

 4   this civil rights action should not be barred by the favorable-termination rule of Heck v.

 5   Humphrey, 512 U.S. 477 (1994). Plaintiff’s response to that order reiterates her original

 6   arguments and fails to address the holding in Heck. (See Doc. No. 16.) Specifically, plaintiff

 7   contends that the jury in her case “already invalidated” her “conviction and sentence”; therefore,

 8   Heck is not an impediment to this case. (Id. at 2-3.) Plaintiff’s contention relates only to a

 9   special circumstances allegation which the jury at her trial apparently found not true which

10   plaintiff has construed as evidence that she is not guilty of and cannot be incarcerated for the

11   underlying crime of conviction. (Id.) Plaintiff also cites to other alleged flaws with respect to the

12   remaining counts of conviction in her state criminal case. (Id. at 3.)

13           On March 25, 2020, the magistrate judge issued findings and recommendations

14   recommending that this action be dismissed under the Heck favorable termination rule. (Doc. No.

15   28.) Those findings and recommendations were served on plaintiff and contained notice that

16   objections were due within fourteen (14) days. (Id.) Plaintiff filed objections on April 3, 2020,

17   and again on April 28, 2020, reiterating the same arguments contained in her previous filing and

18   objecting in general terms. (Doc. Nos. 29, 30.)

19           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

20   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that
21   the findings and recommendations are supported by the record and by proper analysis.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1.     The findings and recommendations issued on March 25, 2020, (Doc. No. 28), are

24                  adopted in full;

25           2.     This action is dismissed without prejudice as barred by Heck v. Humphrey;

26   /////
27   /////

28   /////
                                                         2
     Case 1:19-cv-00499-DAD-JDP Document 31 Filed 06/25/20 Page 3 of 3

 1        3.    All pending motions, (Doc. Nos. 17, 18, 20, 24, 27), are terminated as having been

 2              rendered moot by this order;

 3        4.    The Clerk of the Court is directed to assign a District Judge to this case for the

 4              purpose of closing the case; and

 5        5.    The Clerk of the Court is directed to close this case.

 6   IT IS SO ORDERED.
 7
       Dated:   June 25, 2020
 8                                                  UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
